Case 1:15-cr-00252-PKC-RML Document 1140 Filed 12/14/18 Page 1 of 1 PageID #: 18044




                                                         December 14, 2018


   By ECF

   The Honorable Pamela K. Chen
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East, N631
   Brooklyn, NY 11201

          Re:     United States v. Jeffrey Webb, et al., criminal docket no. 15-252 (RJD)

   Your Honor:

           I respectfully request that the sentencing date for my client, Jose Margulies, currently set
   for January 14, 2019, be adjourned to a date in May 2019, that is convenient for the Court. I have
   consulted with counsel for the Government, Assistant U.S. Attorney Keith Edelman, who
   consents to this request.


                                                         Respectfully submitted,

                                                         By:    s/ Andrés Rivero
                                                                ANDRÉS RIVERO
                                                                JORGE MESTRE
                                                                RIVERO MESTRE LLP
                                                                2525 Ponce de Leon Boulevard
                                                                Suite 1000
                                                                Miami, Florida 33134
                                                                Telephone: (305) 445-2500
                                                                Fax: (305) 445-2505
                                                                Email: arivero@riveromestre.com
                                                                       jmestre@riveromestre.com
                                                                       eserve@riveromestre.com

   cc: Counsel for the Government
